Notice of Pre-AIA  or AIA  Status
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.            This communication is responsive to applicant’s Preliminary Amendments of 8/21/2021.  The amendments have been entered.  Claims 1-16 are now pending. 

Double Patenting
3.             The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.          Claims 1, 2, 3, 4, 5, 6, 7, 9, 10, 11, 12, 13, 14, 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 6, 7 of U.S. Patent No. 11,128,374 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 9 of present application and claim 1 of the patent both disclose a method and a system of signal communication by a base station that is arranged to provide radio and/or microwave communication network access to at a subscriber terminal via a radio and/or microwave transmitter and/or receiver, wherein the base station also comprises of a laser and/or photodiode transmitter and/or receiver to provide data communication to transmit or receive photons through free space, and wherein the base station further comprises a solar cell to provide power to the base station.

               As to claims 2 and 10 of present application and claim 1 of the patent both application disclose the free space laser and/or photodiode data communication transmitter and/or receiver can be a photodiode laser and/or a quantum cascade laser to radiate directional photons in the visible to 100,000 nm wavelength range, or in the visible to 1 mm wavelength range.  

              As to claims 3 and 11 of present application and claim 2 of the patent both application disclose the base station is arranged to receive one free space laser and/or photodiode signal from another first base station and/or optical transceiver and transmit the received free space laser and/or photodiode signal to a second base station and/or optical transceiver through free space.

             As to claims 4 and 12 of present application and claim 4 of the patent both application disclose the free space laser and/or photodiode data communication transmitter and/or receiver link is arranged as a backhaul connection and arranged to simultaneously communicate a plurality of signals exchanged with the base station and a plurality of subscriber terminals to one or more destinations within the communication network beyond the free space laser and/or photodiode communication link via the optical core network and/or other communication network.
             As to claims 5 and 13 of present application and claim 5 of the patent both application disclose the solar cell is arranged to power the base station and/or store energy to a battery that is arranged to power the base station. 

             As to claims 6 and 14 of present application and claim 6 of the patent both application disclose the base station does not have an electric socket for an external power cord and/or does not have an optical communication socket for an optical fiber connection.

             As to claims 7 and 15 of present application and claim 7 of the patent both application disclose the solar cell is on the top face of the base station and the free space laser and/or photodiode data communication transmitter and/or receiver is arranged to the side of the base station, and/or at least one movable waveguide is arranged to point the free space laser and/or photodiode data communication transmitter and/or receiver to the line of sight direction of another base station and/or optical transceiver.

5.          Claims 1, 3, 4, 5, 6, 7, 8, 9, 11, 12, 13, 14, 15, 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14 of U.S. Patent No. 8,655,180 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of present application and claim 1 of the patent both disclose a system of signal communication by a base station that is arranged to provide radio and/or microwave communication network access to a subscriber terminal via a radio and/or microwave transmitter and/or receiver, wherein the base station also comprises of a laser and/or photodiode transmitter and/or receiver to provide data communication to transmit or receive photons through free space, and wherein the base station further comprises a solar cell to provide power to the base station.

               As to claim 3 of present application and claim 2 of the patent both application disclose the base station is arranged to receive one free space laser and/or photodiode signal from another first base station and/or optical transceiver and transmit the received free space laser and/or photodiode signal to a second base station and/or optical transceiver through free space.

              As to claim 4 of present application and claim 3 of the patent both application disclose the free space laser and/or photodiode data communication transmitter and/or receiver link is arranged as a backhaul connection and arranged to simultaneously communicate a plurality of signals exchanged with the base station and a plurality of subscriber terminals to one or more destinations within the communication network beyond the free space laser and/or photodiode communication link via the optical core network and/or other communication network.

             As to claim 5 of present application and claim 4 of the patent both application disclose the solar cell is arranged to power the base station and/or store energy to a battery that is arranged to power the base station. 

              As to claim 6 of present application and claim 5 of the patent both application disclose the base station does not have an electric socket for an external power cord and/or does not have an optical communication socket for an optical fiber connection.

              As to claim 7 of present application and claim 6 of the patent both application disclose the solar cell is on the top face of the base station and the free space laser and/or photodiode data communication transmitter and/or receiver is arranged to the side of the base station, and/or at least one movable waveguide is arranged to point the free space laser and/or photodiode data communication transmitter and/or receiver to the line of sight direction of another base station and/or optical transceiver.

             As to claim 8 of present application and claim 7 of the patent both application disclose
the incoming free space laser and/or photodiode signal from another first base station and/or optical transceiver is arranged to be received and amplified and sent to another second base station and/or optical transceiver through free space and/or the incoming free space laser and/or photodiode signal from another first base station and/or optical transceiver is arranged to be received with a first free space laser and/or photodiode data communication receiver and sent with a second free space laser and/or photodiode data communication transmitter, or the same first free space laser and/or photodiode data communication transmitter and/or receiver, or both the transmitter and/or receivers, to another second base station and/or optical transceiver through free space.

             As to claim 9 of present application and claim 8 of the patent both application disclose a method of providing communication network access by operating a base station offering communication network access to a plurality of subscriber terminals via a radio and/or microwave connection, comprising the steps of: powering the base station with one solar cell in the same location as the base station, and connecting the base station to a communication network with one laser and/or photodiode data communication link through free space.

            As to claim 11 of present application and claim 9 of the patent both application disclose the base station is arranged to receive one free space laser and/or photodiode signal from another first base station and/or optical transceiver and transmit the received free space laser and/or photodiode signal to a second base station and/or optical transceiver through free space.

            As to claim 12 of present application and claim 10 of the patent both application disclose the free space laser and/or photodiode data communication link is a backhaul connection communicating simultaneously a plurality of signals exchanged with the base station and a plurality of subscriber terminals to destinations within the communication network beyond the free space laser and/or photodiode data communication link via the optical core network and/or other communication network.



             As to claim 13 of present application and claim 11 of the patent both application disclose the solar cell is arranged to power the base station and/or store energy to a battery that is arranged to power the base station. 

             As to claim 14 of present application and claim 12 of the patent both application disclose the base station does not have an electric socket for an external power cord and/or does not have an optical communication socket for an optical fiber connection.

            As to claim 15 of present application and claim 13 of the patent both application disclose the solar cell is on the top face of the base station and the free space laser and/or photodiode data communication link is arranged to the side of the base station, and/or at least one movable waveguide points the free space laser and/or photodiode data communication link to the line of sight direction of another base station and/or optical transceiver.

            As to claim 16 of present application and claim 14 of the patent both application disclose the incoming free space laser and/or photodiode data communication signal from another first base station and/or optical transceiver is received and amplified and sent to another second base station and/or optical transceiver through free space and/or, the incoming free space laser and/or photodiode data communication signal from another first base station and/or optical transceiver is received with a first free space laser and/or photodiode data communication link  and sent with a second free space laser and/or photodiode data communication link or the same first free space laser and/or photodiode data communication link or both the links to another second base station and/or optical transceiver through free space.

Claim Rejections - 35 USC § 112
6.          The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.          Claims 3, 4, 8, 12, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "another first base station" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
             Claim 4 recites the limitations "said  free space laser and/or photodiode data communication transmitter and/or receiver link" in line 2, and “the optical core network” in line 8.  There are insufficient antecedent basis for these limitations in the claim.
 Claim 8 recites the limitations "said incoming" in line 2, and “said another second base station and/or optical transceiver” in line 4, and “said transmitter and/or receivers” in line 10-11, and “said another second base station and/or optical transceiver” in line 11-12.  There are insufficient antecedent basis for these limitations in the claim.
              Claim 12 recites the limitation “the optical core network” in line 6.  There is insufficient antecedent basis for this limitation in the claim.    
              Claim 16 recites the limitations "said incoming" in line 2, and “said another second base station and/or optical transceiver” in line 4, and "said incoming" in line 6, and “or the same” in line 10, and “or both said links” in line 10-11, and “said another second base station and/or optical transceiver” in line 11-12.  There are insufficient antecedent basis for these limitations in the claim.   

              Furthermore, as to claim 4 and 12, it is not clear what is meant by “… said free space laser and/or photodiode data communication link is a backhaul connection, communicating simultaneously a plurality of signals exchanged with the said base station and a plurality of subscriber terminals to destinations within the communication network beyond the said free space laser and/or photodiode data communication link via the optical core network and/or other communication network.”   It is not clear about the link that is a backhaul connection and further it is not clear about the destinations within the communication network beyond the free space laser and/or photodiode communication link via the optical core network and/or other communication network.

              Furthermore, as to claims 8 and 16, it is not clear what is meant by “ … the incoming free space laser and/or photodiode signal from another first base station and/or optical transceiver is arranged to be received and amplified and sent to another second base station and/or optical transceiver through free space and/or the incoming free space laser and/or photodiode signal from another first base station and/or optical transceiver is arranged to be received with a first free space laser and/or photodiode data communication receiver and sent with a second free space laser and/or photodiode data communication transmitter, or the same first free space laser and/or photodiode data communication transmitter and/or receiver, or both the transmitter and/or receivers, to another second base station and/or optical transceiver through free space.”    It is not clear which base stations and which laser and/or photodiode transmitter/receiver are in communication with each other.   It is not clear about “another first base station and/or optical transceiver; another second base station and/or optical transceiver; a first free space laser and/or photodiode data communication receiver; a second free space laser and/or photodiode data communication transmitter; the same first free space laser and/or photodiode data communication transmitter and/or receiver; both the transmitter and/or receivers; another second base station and/or optical transceiver” that are in communication with each other.

Claim Rejections - 35 USC § 103
8.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.          Claim(s) 1, 3-6, 8-9, 11-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trompower (US Patent No: 6,128,512) in view of CHANG et al.  (US Patent Application Publication No: 2012/0048343 A1).
              Regarding claim 1 and 9, Trompower teaches a method and system of signal communications (see abstract and figs. 2, 6A, 9), comprising of a base station (WIRELESS BASE STATION 215 in fig. 6A) that is arranged to provide radio and/or microwave communication network access (see col. 26, lines 23-49 and fig. 6A) to a subscriber terminal (WIRELESS TERMINAL 230 in fig. 6A) via a radio and/or microwave transmitter (T 610 in fig. 6A) and/or receiver (R 620 in fig. 6A), characterized in that the base station (WIRELESS BASE STATION 215 in fig. 6A) comprises a laser (see INFRARED TX in fig. 17) and/or an photodiode (see INFRARED RCV in fig. 17) data communication transmitter and/or receiver arranged to transmit and/or receive photons (col. 43, lines 40-55) through free space (see col. 43, lines 27-30 and 1042, fig. 17), the base station (WIRELESS BASE STATION 215 in fig. 6A) comprises a solar cell (see 640 in fig. 6A and 640, 641 in fig. 6B) which is flexible (see col. 26, lines 65-67).   Trompower differs from the claimed invention in that Trompower does not specifically disclose the solar cell (solar cell 640 in fig. 6A, 6B) can be shaped on the surface of the base station (WIRELESS BASE STATION 215 in fig. 6A, 6B).   However, Trompower disclose the base station 215 may connect directly to the solar panel 640 itself (see col. 26, lines 65-67).   CHANG teaches a solar cell thin film (130, fig. 1) can be placed on top portion (120, fig. 1) of a housing (100, fig. 1) of a base station (105, fig. 1) to provide solar energy to the base station (see paragraphs 0022, 0023).  Therefore, as it is suggested by Tropmpower, and as it is taught by CHANG, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide, and connect, or place the solar cell 640 (or solar panel 640) of Tropmpower, for example, on the top surface of base station 215, or on the top surface of housing, in the base station 215, to further easily and effectively provide the solar energy to the base station 215.  

                  Regarding claims 3 and 11, as it is understood in view of the above 112 problem, Trompower also teaches the base station (the WIRELESS BASE STATION 215 in fig. 6A) is arranged to receive one free space laser and/or photodiode data communication signal (receiving the infrared signal by wireless base station 215) from another first base station and/or optical transceiver (for example the BASE STATION 210 in fig. 6A) and transmits the received free space laser and/or photodiode communication signal (the received infrared signal from the base station 210) to a second base station and/or optical transceiver (for example another WIRELESS BASE STATION, such as BASE STATION 215c, shown in fig. 2) through free space (see 222 in fig. 2).

                  Regarding claims 4 and 12, as it is understood in view of the above 112 problem, Trompower also teaches the use of a free space laser and/or photodiode data communication transmitter and/or receiver link (see infrared communication 1042 link in fig. 17) that arranged as a backhaul connection (see connection 260 in fig. 2), and arranged to simultaneously communicate a plurality of signals (232, 234, 236, fig. 2) exchanged with the base station (the WIRELESS BASE STATION 215a in fig. 2) and a plurality of subscriber terminals (the MOBILE TERMINAL 230b, 230a, fig. 2) to one or more destinations within the communication network beyond the free space laser and/or photodiode communication link via the optical core network (260, 250, fig. 2) and/or other communication network (for example, WORK STATION 270 in fig. 2).

                 Regarding claims 5 and 13, Trompower further teaches the solar cell (the solar cell 640 in figs. 6A, 6B) is arranged to power the base station (the WIRELESS BASE STATION 215) and/or store energy to a battery (BATTERY SYSTEM 660, fig. 6A) that is arranged to power the base station (see col. 26, lines 53-64).
 
                 Regarding claims 6 and 14, Trompower further teaches the base station (the WIRELESS BASE STATION 215) does not have an electric socket for an external power cord and/or does not have an optical communication socket for an optical fiber connection (not that the WIRELESS BASE STATION 215 does not have an electric socket for an external power cord and/or does not have an optical communication socket for an optical fiber connection).

                Regarding claims 8 and 16, as it is understood in view of the above 112 problem, Trompower also teaches the incoming free space laser and/or photodiode signal (the infrared signal received by base station 215a in fig. 2) from another first base station and/or optical transceiver (for example, from the base station 215c in fig. 2) is arranged to be received (the receiving of infrared signal by base station 215a in fig. 2) and amplified (for example the amplification of received infrared signal in base station 215a (note that the use of amplifiers and amplification of received signals by optical receiving units are well known)) and sent to another second base station and/or optical transceiver (for example the further transmission of infrared signal, from base station 215a, to base station 210, in fig. 2) through free space and/or the incoming free space laser and/or photodiode signal from another first base station and/or optical transceiver (the transmission of infrared signal from the first base station 215c) is arranged to be received with a first free space laser and/or photodiode data communication receiver (the receiving of infrared signal by infrared RX of base station 215a) and sent with a second free space laser and/or photodiode data communication transmitter (the infrared TX of base station 215a), or the same first free space laser and/or photodiode data communication transmitter and/or receiver (the infrared TX, or the infrared RX, of base station 215c), or both the transmitter and/or receivers (the infrared TX, or the infrared RX, of base station 215c, or base station 215a), to another second base station and/or optical transceiver (for example, the base station 210 (or the second base station) in fig. 2) through free space.

10.           Claim(s) 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trompower (US Patent No: 6,128,512) in view of CHANG et al.  (US Patent Application Publication No: 2012/0048343 A1) and in further view of Donati et al. (US Patent No: 7,542,682 B2).
                Regarding claims 2 and 10, the signal communication system of Trompower modified by CHANG differs from the claimed invention in that Trompower and CHANG do not disclose the free space laser and/or photodiode data communication transmitter (the INFRARED TX in fig. 17) and/or receiver (INFRARED RCV in fig. 17) that is arranged to radiate directional photons  operates in the visible to 100,000 nm wavelength range, or in the visible to 1 mm wavelength range.   Donati teaches the use of laser transmitter to transmit information by means of 1 mm wavelength range (see abstract).   Therefore, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate or provide a laser transmitter that can generate and transmit optical signals in the 1 mm wavelength range, such as the one disclosed by Donati, for the optical transmitter (the INFRARED TX) of Trompower, to provide light signals of high energy that can easily reach the other base stations or mobile terminals in the communication network. 

Conclusion
10.           The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
    LAYTON, Leonard, Charles (WO 01/33747 A1) is cited to show the use of a base station (see page 4, lines 26-27 and 2, 5, 8, fig. 1) that is arranged to provide radio and/or microwave communication network access (see page 1, lines 24-29, page 5, line 20) to a subscriber terminal (page 4, lines 7-10 and 7, fig. 1) via a radio and/or microwave transmitter (page 4, lines 21-25 and 12, fig. 2) and/or receiver (page 4, lines 22-23 and 10, fig. 2) characterized in that the base station (page 4, lines 26-27) further comprises a laser (see page 3, lines 24-27, page 5, lines 5-6 and Optical Transmitter in fig. 5) and/or photodiode (see Optical Receiver in fig. 5) data communication transmitter/or receiver that is also arranged to transmit and/or receive photons (see abstract, note transmitting and receiving laser pulses ) through free space (note transmission of laser pulses through air), and wherein the base station (page 4, lines 26-27) comprises a solar cell (see page 5, lines 24-25).
11.             Any inquiry concerning this communication or earlier communications from the examiner should be directed to M R SEDIGHIAN whose telephone number is (571)272-3034. The examiner can normally be reached M-W 11 AM to 7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
   Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD R SEDIGHIAN/Primary Examiner, Art Unit 2636